department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc psi b04 uilc memorandum for associate area_counsel small_business self-employed chief branch office of the associate chief_counsel passthroughs and special industries cc psi b04 from subject legend transferor spouse date date computation of the credit_for_tax_on_prior_transfers tpt in the context of qualified_terminable_interest_property qtip this memorandum responds to your request dated date for our comments specifically you requested that we consider the computation of the tpt credit under sec_2013 where an interest in qualified_terminable_interest_property qtip as described in sec_2056 is transferred from transferor to spouse you also requested that we consider whether spouse’s right to receive corpus pursuant to the trustee’s power to invade the trust to provide for spouse’s health maintenance and support is an interest that is taken into account in determining the value of property transferred to spouse under sec_2013 in accordance with sec_6110 of the internal_revenue_code this memorandum should not be cited as precedent facts transferor died on date by direction of transferor’s will a marital trust was created in the amount of dollar_figure under the terms of the trust transferor’s surviving_spouse spouse received the right to all of the income for spouse’s lifetime payable at least annually in addition the trustee possessed a power to invade the corpus of the marital trust in order to pay to or for the benefit of my wife any amounts the trustee in his sole discretion deems necessary or desirable consistent with my wife’s accustomed standard of living for her health maintenance or support no one including spouse received a power to appointment marital trust property to anyone other than spouse during spouse’s life spouse possessed a limited testamentary_power_of_appointment exercisable only by express reference in her duly appointed will to appoint the remaining trust assets one-half to transferor’s children and one-half to spouse’s children per stirpes the executor of transferor’s estate elected under sec_2056 to treat dollar_figure of the net marital trust as qualified_terminable_interest_property qtip as a result transferor’s estate claimed a marital_deduction of dollar_figure on schedule m of transferor’s federal estate_tax_return form_706 the actuarial value of spouse’s life interest in the marital trust on date was of the gross value of the property transferred to the trust spouse died on date three months after transferor on schedule q of spouse’s estate_tax_return spouse’s estate claimed a tpt credit under sec_2013 on the basis that the net value of the property transferred from transferor to spouse for tpt credit purposes was dollar_figure the amount of the credit was computed accordingly a notice_of_deficiency was issued to spouse’s estate on the basis that the net value of the property passing from transferor to spouse for tpt credit purposes was zero and therefore no tpt credit is allowable issue sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides in pertinent part that no deduction shall be allowed under sec_2056 where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail sec_2056 provides an exception to the rule_of sec_2056 in the case of qualified_terminable_interest_property under sec_2056 qualified_terminable_interest_property qtip is treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property is treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 provides that the term qualified_terminable_interest_property means property i which passes from the decedent ii in which for purposes of this memorandum we are assuming that spouse was not terminally ill at transferor’s death if spouse was terminally ill at transferor’s death the mortality component prescribed under sec_7520 may not be used to determine the present_value of spouse’s life interest in the marital trust see sec_20_7520-3 the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies generally the spouse has a qualifying_income_interest_for_life in the trust property if the surviving_spouse is entitled to all of the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable under sec_2044 any property in which the decedent had a qualifying_income_interest_for_life and for which a deduction is allowed under sec_2056 is includible in the decedent’s gross_estate sec_2044 provides that for purposes of the estate_tax and generation-skipping_transfer_tax property includible in the gross_estate of the decedent under sec_2044 shall be treated as property passing from the decedent in general under sec_2013 the decedent’s estate is allowed a credit for estate_tax paid on property transferred to the decedent from a transferor who died within ten years before or within two years after the decedent the amount of the credit is limited to the lesser_of the amount of estate_tax attributable to the inclusion of the property in the transferor’s gross_estate the first_limitation and the amount of estate_tax attributable to the inclusion of the property in the transferee’s gross_estate the second_limitation the first_limitation the amount of the transferor’s federal estate_tax attributable to the transferred property is determined in accordance with sec_2013 that section provides that the first_limitation is an amount that bears the same ratio to the estate_tax paid_by the estate of the transferor as the value of the transferred property bears to the transferor’s taxable_estate determined for purposes of the estate_tax the first_limitation is expressed in sec_20_2013-2 as follows value of transferred property x federal estate_tax paid_by transferor’s taxable_estate transferor’s estate the second_limitation the amount of estate_tax attributable to the inclusion of the property in the transferee’s gross_estate is defined in sec_2013 as the amount by which the estate_tax imposed under sec_2001 computed without regard to sec_2013 on the transferee’s estate exceeds the tax computed on the transferee’s estate by excluding from the transferee’s estate the value of the transferred property sec_2013 provides rules for determining the value of the transferred property to be used in determining the first and second limitations sec_2013 provides as follows d valuation of property transferred --the value of property transferred to the decedent transferee shall be the value used for purposes of determining the federal estate_tax liability of the estate of the transferor but- if the decedent was the spouse of the transferor at the time of the transferor’s death the net value of the property transferred to the decedent shall be reduced by the amount allowed under sec_2056 relating to the marital_deduction as a deduction from the gross_estate of the transferor emphasis added sec_20_2013-4 of the estate_tax regulations provides that for purposes of sec_2013 the value of the property transferred to the decedent is the value at which the property was included in the transferor’s gross_estate for purposes of the federal estate_tax if the decedent received a life_estate or a remainder or other limited interest in property that was included in a transferor decedent’s gross_estate the value of the interest is determined as of the date of the transferor’s death on the basis of recognized valuation principles under sec_20_2031-7 and see sec_20_2013-4 example illustrating a situation where a transferee receives a life_estate in property included in the transferor’s gross_estate sec_20_2013-5 provides in part that in order to obtain the credit_for_tax_on_prior_transfers there must be a transfer of property from the transferor to the decedent sec_20_2013-5 provides that the term property includes any beneficial_interest in property including a general_power_of_appointment the term does not include a power_of_appointment over property that is not a general power sec_20_2013-5 provides in part as follows the term transfer of property by or from a transferor means any passing of property or an interest in property under circumstances which were such that the property or interest was included in the gross_estate of the transferor in this connection if the decedent receives property as a result of the exercise or nonexercise of a power_of_appointment the donee of the power and not the creator is deemed to be the transferor of the property if the property subject_to the power is includible in the donee's gross_estate under sec_2041 relating to powers of appointment thus notwithstanding the designation by local law of the capacity in which the decedent takes property received from the transferor includes interests in property held by or devolving upon the decedent as donee possessor of a general_power_of_appointment as defined in sec_2041 as appointee under the exercise of a general_power_of_appointment as defined in sec_2041 or as remainderman under the release or nonexercise of a power_of_appointment by reason of which the property is included in the gross_estate of the donee of the power under sec_2041 emphasis added in the present case it is contended that as a technical matter the only state law property interest that passed to spouse the decedent transferee from transferor the transferor was a life income_interest in the entire marital trust valued at dollar_figure dollar_figure x under sec_2013 in determining the value of the property passing to the transferee for tpt credit purposes the value of the property in this case dollar_figure must be reduced by the amount allowed under sec_2056 as a marital_deduction in this case dollar_figure allowed under sec_2056 accordingly the net value of the property_passing_to_spouse for tpt credit purposes is zero and therefore under the formulas for computing the first and second limitations no credit is allowable the petitioner on the other hand argues that the value of the property interests transferred from transferor to spouse for purposes of sec_2013 total dollar_figure comprised of dollar_figure the portion of the marital trust subject_to the qtip_election since under sec_2056 and sec_2044 this property is treated as passing_to_spouse plus dollar_figure the value of spouse’s life interest in the portion of the marital trust not subject_to the qtip_election dollar_figure x under sec_2013 this amount is reduced by dollar_figure the amount allowed under sec_2056 as a marital_deduction accordingly the net value of the property_passing_to_spouse is dollar_figure the value of spouse’s life interest in the non-qtip portion of the marital trust petitioner argues that the first and second limitations are computed using this amount as the value of the transferred property the regulations under sec_2013 were issued prior to the passage of the economic_recovery_tax_act_of_1981 that enacted sec_2056 the regulations under sec_2013 therefore do not make any reference to qtip moreover the regulations under sec_2056 do not make any reference to the tpt credit there is no clear authority as to the correct treatment in the situation presented here nonetheless we believe petitioner’s position is correct in this case initially we note the petitioner’s position appears to be consistent with the purpose of sec_2013 to alleviate the imposition of estate_tax on the same property more than once within a ten year period in this case the life interest in the non-qtip portion of the marital trust was transferred from transferor to spouse this property interest was not subject_to the marital_deduction in transferor’s estate and thus generated estate_tax in transferor’s estate under sec_20_2013-4 and sec_20_2013-5 the actuarial value of the life income_interest constitutes property that was transferred from transferor to spouse that should under the facts presented here be eligible for the tpt credit further we believe the petitioner’s position is supported by the applicable regulations the contrary position is based on the fact that under state property law the only interest that was transferred by transferor to spouse was a life interest in the qtip and non-qtip portions of the marital trust however state law property concepts do not necessarily control for sec_2013 purposes rather as noted above under sec_20_2013-5 and b in determining what property was transferred from the transferor to the transferee the focus is not on the state law property interest that the transferee received from the transferor but rather on the extent to which the property was included in the gross_estate of the transferor and will be subsequently included in the gross_estate of the transferee thus for example the term property does not include a special_power_of_appointment over property included in the transferor’s gross_estate that is granted to a transferee on the other hand if the transferee receives a general_power_of_appointment over property that was included in the transferor’s gross_estate then the transferee is treated as receiving an interest in the entire property subject_to the power provided the property will be subject_to inclusion in the transferees’ gross_estate under sec_2041 this is the case notwithstanding that under state law the power_of_appointment received by the transferee is generally not recognized as an interest in the property subject_to the power similarly in the qtip situation presented in this case notwithstanding that under state law spouse only received a life income_interest from transferor under sec_20_2013-5 and b the entire qtip portion of the marital trust constitutes property that was transferred from transferor to spouse this is because of this property was included in transferor’s gross_estate and will be subject_to inclusion in spouse’s gross_estate under sec_2044 regardless of the state law property interests that were created by transferor and transferred to spouse accordingly we conclude that for purposes of computing the tpt credit the value of the property transferred to spouse includes the entire value of the qtip portion of the marital trust dollar_figure plus the value of spouse’s life income_interest in the non-qtip portion dollar_figure issue as noted above the trustee of the marital trust is authorized to pay to or for the benefit fo spouse such amounts the trustee deems necessary or desirable consistent with my wife’s accustomed standard of living for her health maintenance or support the question presented is whether spouse’s interest as a discretionary distributee of the non-qtip portion of the marital trust corpus is to be taken into account in determining the value of the property_passing_to_spouse for tpt credit purposes as discussed above under sec_20_2013-4 the value of any interest transferred must be determined based on recognized valuation principles revrul_67_53 1967_1_cb_265 describes a situation where the decedent-transferee received a life income_interest in trust subject_to the power of similarly if under sec_2040 of jointly-held property is included in the transferor’s gross_estate the transferee would be treated as receiving of the property from the transferor notwithstanding that under state law the transferor only owned a undivided_interest in the property and the transferee only received a interest from the transferor the trustee in his absolute and uncontrolled discretion to withhold any or all of such income and to add all or any part of it to the principal of the trust upon the death of the transferor the principal of the trust was to be paid to the transferor’s then living children the revenue_ruling concludes that since the trustee’s absolute and uncontrolled power to withhold income rendered the decedent-transferee’s income_interest incapable of valuation on the date of death of the transferor no credit under sec_2013 of the code was allowable for such interest in revrul_70_292 1970_1_cb_187 the transferor’s daughter received a life income_interest in trust property the life interest was subject_to the power of the trustee to use so much of the trust income for the benefit of the transferor’s surviving_spouse as he deemed necessary for her comfort support hospital or medical_expenses under local law use of the words comfort and support and hospital and medical_expenses impliedly limited the trustee's power_of_invasion to the accustomed standard of living of the transferor's spouse the revenue_ruling concludes that since the trustee's power_of_invasion was limited by an ascertainable_standard the income_interest of the transferor's daughter was susceptible of valuation further under the facts presented the likelihood that the trustee would divert income to the spouse was so remote as to be negligible as a result a credit under sec_2013 was allowable with respect to the daughter’s income_interest revrul_75_550 1975_2_cb_357 provides an illustration of the method of computing the value for purposes of sec_2013 of a decedent's income_interest in a_trust that was subject_to a trustee's discretionary power to invade corpus for the benefit of others that is limited by an ascertainable_standard the revenue_ruling provides that the income_interest is valued by taking into account the estimated amount of all possible invasions from the corpus on a year-to-year basis in this case the trustee’s power to invade corpus of the marital trust for amounts necessary or desirable to provide for spouse’s health maintenance and support is limited by an ascertainable_standard therefore spouse’s interest as a potential distributee of the marital trust is susceptible to valuation accordingly the value of the property transferred to spouse for purposes of the tpt credit computation should include the value of spouse’s interest in the corpus of the non-qtip portion of the marital trust determined in accordance with recognized valuation principles we note however that the value of this interest is dependent on several factors including spouse’s annual requirements for health maintenance and support the likelihood that trust corpus will be invaded on spouse’s behalf and the extent to which the trustee takes spouse’s income_interest in the marital trust 3as discussed above the entire value of the qtip portion of the marital trust is treated as transferred to spouse for tpt credit purposes thus only the spouse’s interest in the corpus of the non-qtip portion is at issue also invasions of trust corpus would decrease the value of the spouse’s income_interest as demonstrated in revrul_75_550 to the extent it is determined that spouse’s corpus interest has value an adjustment should be made to the value of spouse’s income_interest and spouse’s other resources into account under the terms of the trust and applicable state law in determining the extent of the invasion power see generally bogert the law of trusts and trustees sec_812 rev 2d ed the petitioner has the burden of establishing the value of the interest 650_f2d_1196 ct_cl if you have any questions please call george l masnik chief branch office of the associate chief_counsel passthroughs and special industries
